Exhibit 10.5




DATE                      1 July 2009














TRILLIANT EXPLORATION CORP
























______________________________________________________________


LOAN NOTE INSTRUMENT
CONSTITUTING
TRILLIANT EXPLORATION LOAN NOTES 2009
______________________________________________________________


































GSC Solicitors
31-32 Ely Place
London  EC1N 6TD
Tel:  020 7822 2222
Fax:  020 7822 2211

 
 

--------------------------------------------------------------------------------

 



CONTENTS




1       DEFINITIONS AND INTERPRETATION
2       AMOUNT AND STATUS OF LOAN NOTES
3       INTEREST
4       REDEMPTION OF LOAN NOTES
5       VOLUNTARY EARLY REPAYMENT
6       CHANGE OF CONTROL
7       DEFAULT EVENTS
8       TRANSFER
9       CERTIFICATES
10       REGISTER OF THE LOAN NOTES
11       WARRANTIES AND UNDERTAKINGS
12       MEETINGS
13       NO SET-OFF 
14       AMENDMENT OF INSTRUMENT
15       COSTS AND EXPENSES
16       THIRD PARTY RIGHTS
17       GOVERNING LAW AND JURISDICTION
SCHEDULE 1 
LOAN NOTE CERTIFICATE
SCHEDULE 2
PROVISIONS AS TO REGISTRATION, TRANSFER AND OTHER MATTERS
SCHEDULE 3
CONVERSION
SCHEDULE 4
PROVISIONS FOR MEETINGS OF THE NOTEHOLDERS
 
 
 

--------------------------------------------------------------------------------

 



 
THIS INSTRUMENT is made by way of deed poll on 1 July 2009
 
BY:
Trilliant Exploration Corp a company registered under the laws of Nevada USA
with company registration number 0001378948 and having its registered office at
2300 West Sahara Avenue Suite 800, Las Vegas, NV 89102 United States of America
the "Company").

 
RECITAL:
 
The Company has agreed to create up to £1,500,000 loan notes (the "Loan Notes")
identifiable as the Trilliant Exploration Loan Notes 2009 and has determined to
constitute and issue the same on the terms set out below.
 
1
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

 
The following words have these meanings in this Instrument unless a contrary
intention appears;
 
“Adjustment Event” means any or all of the following, at any time, or by
reference to any record date, while the Notes remain in issue:
 
 
(a)
any allotment or issue of Equity Securities by the Company by way of
capitalisation of profits or reserves;

 
 
(b)
any cancellation, purchase or redemption of Equity Securities, or any reduction
or repayment of Equity Securities, by the Company;

 
 
(c)
any sub-division or consolidation of Equity Securities by the Company; and

 
 
(d)
any issue of securities or other instruments convertible into shares in, or
Equity Securities of, the Company or any grant of options, warrants or other
rights to subscribe for, or call for the allotment or issue of, shares in, or
Equity Securities of, the Company,

 
but excluding any issue of Equity Securities of the Company pursuant to the
exercise of any options granted to employees or directors of the Company.
 
“Aggregate Principal Amount” means, in respect of the Loan Notes in issue at any
time, the aggregate nominal amount of the Loan Notes outstanding at that time
together with all accrued and/or capitalised interest;
 
“Business Day” means a day other than a Saturday or a Sunday on which banks are
open for business in London and times of such days shall be construed in
accordance with the time then prevailing in London;
 
“Certificate” means a certificate evidencing title of the Loan Notes, in the
form, or substantially the form, set out in Schedule 1;

 
 

--------------------------------------------------------------------------------

 

 
“Change of Control Event” means a person or group of persons acting in concert
(the “Bidder”) making an offer for 50% or more of the issued Shares of the
Company and such offer being declared unconditional or the Bidder otherwise
acquiring more than or controlling the voting rights attached to 50% or above of
the issued Shares of the Company.
 
“Commencement Date” means the date of this Instrument;
 
 “Conversion Date” means the date within 5 Business Days of receipt of Notice of
Conversion by the Company;
 
“Conversion Price” means the price of 45 cents per Share;
 
“Default Event” has the meaning given to that term in Clause 6.1;
 
“Directors” means the Board of Directors of the Company from time to time;
 
“Equity Securities” has the meaning given in section 94 of the Companies Act
1985;
 
“Extraordinary Resolution” has the meaning given to that term in paragraph 16 of
Schedule 4;
 
 “Group Company” means the Company, any parent company of the Company, and any
subsidiary or subsidiary undertakings of the Company or any such parent company,
each of its parent undertakings and each of its and their respective subsidiary
undertakings and “Group” shall be construed accordingly;
 
 “Instrument” means this loan note instrument;
 
“Interest Rate” means 12% per annum (or part thereof) for the remainder of the
Term to be paid in accordance with the provisions of paragraph 3 below;
 
“Heads of Agreement” means the heads of agreement entered into between the
Charms Investments Limited and Benbrack Charkit Limited whereby Benbrack Charkit
Limited agreed to subscribe for Loan Notes constituted under the terms of this
Instrument to the value of £1,500,000 in the Company;
 
“Investor” means Benbrack Charkit Limited being a party to the Heads of
Agreement;
 
“Loan Notes” means, as the context requires:
 
 
(a)
the secured loan notes of the Company constituted by this Instrument pursuant to
the terms of the Investment Agreement;

 
 
(b)
the amount of the secured loan notes of the Company constituted by this
Instrument then issued and outstanding and fully paid up (whether in one or more
tranches); or


 
 

--------------------------------------------------------------------------------

 

 
 
(c)
a specific portion of the secured loan notes of the Company constituted by this
Instrument or the monies represented by the secured loan notes of the Company
constituted by this Instrument;

 
“Loan Note Subscription Date” means the date on which the Loan Notes (or any of
them) are subscribed and paid for in cash by the Investor;
 
“Noteholders” means the person(s) for the time being entered in the Register as
the holders of the Loan Notes;
 
“Notice of Conversion” means notice of Conversion of Loan Notes in writing to be
given at any time prior to the expiry of the Term to the Company by Noteholders
requiring conversion of Loan Notes into Shares at the Conversion Price.
 
“Register” means the register of Noteholders maintained by the Company as
provided for in Clause 9;
 
“Registered Office” means the registered office of the Company from time to
time;
 
“Repayment Date” means the date fixed for repayment by the Noteholder(s) being
24 June 2010;
 
“Share Charge” means the share charge to be granted by the Company on or before
the Commencement Date securing the aggregate of the Loan Notes to be issued
pursuant to the terms of this Loan Note Instrument.
 
“Shares” means the shares in the capital of the Company in issue from time to
time; and
 
“Term” means the period from the Commencement Date to the Repayment Date (or, if
later, the date of repayment of all of the Loan Notes);
 
1.2
Interpretation

 
In this Instrument, unless the contrary intention appears:
 
 
(a)
the singular includes the plural and vice versa and any gender includes any
other gender;

 
 
(b)
‘person’ includes a firm, a partnership, a body corporate, an unincorporated
association or body, a state or agency of state, a trust or a foundation
(whether or not having separate legal personality);

 
 
(c)
a reference to:

 
 
(i)
a person includes that person’s heirs, executors, administrators, successors,
and assigns;

 
 
(ii)
a document means that document as amended, replaced or novated;


 
 

--------------------------------------------------------------------------------

 

 
 
(iii)
a statute or other law means that statute or other law as amended or replaced,
whether before or after the date of this deed and includes regulations and other
instruments made under it;

 
 
(iv)
a clause or schedule is a reference to a clause or a schedule in this
Instrument;

 
 
(v)
a thing or an amount includes the whole and each part of it;

 
 
(vi)
a month means a calendar month; and

 
 
(vii)
a group of persons includes all of the collectively, any two or more
collectively and each of them individually;

 
 
(d)
where the word ‘including’ or ‘includes’ is used, it is to be taken to be
followed by the words: ‘but not limited to’ or ‘but is not limited to’, as the
case requires;

 
 
(e)
where a period of time is expressed to be calculated from or after a specified
day, that day is included in the period;

 
 
(f)
“Pounds Sterling” and “£” denote the lawful currency of the United Kingdom;

 
 
(g)
a reference to “date of redemption” means the date on which all the outstanding
nominal amount and compounded and/or accrued interest on all the outstanding
Loan Notes is finally paid; and

 
 
(h)
The Investment Agreement shall be deemed to be incorporated into this
Instrument.

 
1.3
Business Day

 
If a payment is due, or an event should occur, on a day that is not a Business
Day, the date for payment or the occurrence of the event is the next succeeding
Business Day.
 
1.4
Headings

 
Headings are inserted for convenience and do not affect the interpretation of
this Instrument.
 
2
AMOUNT AND STATUS OF LOAN NOTES

 
2.1
The aggregate nominal amount of the Loan Notes constituted by this Instrument is
limited to £1,500,000 and shall be referred to as the Trilliant Exploration Loan
Notes 2009.

 
2.2
The Company will issue the Loan Notes on the relevant Loan Note Subscription
Date for cash at par (being £1.00 per Loan Note) in integral multiples of £1.00
in any number of tranches on the Subscription Date.


 
 

--------------------------------------------------------------------------------

 

 
2.3
Subject to this Instrument and the Schedules, the whole of the Loan Notes as and
when issued shall rank pari passu equally and rateably without discrimination or
preference and as an obligation of the Company secured by the grant of the Share
Charge.

 
2.4
The Loan Notes issued under the terms of this Instrument shall be subordinated
to $1.5m convertible loan notes issued to Trafalgar Capital Advisors and
affiliates issued prior to the date of this Instrument save that the Share
Charge shall rank as a first charge over the Secured Assets comprising shares in
Global Diamond Resources Plc.

 
3
INTEREST

 
3.1
Until the Loan Notes are redeemed or repaid in accordance with this Instrument,
interest on the Aggregate Nominal Amount together with capitalised interest
shall accrue at the Interest Rate.

 
3.2
All interest shall be capitalised, compounded and payable quarterly or upon
payment or redemption of the Loan Notes;

 
3.3
Interest shall be calculated on the basis of the actual number of days elapsed
for the relevant period.

 
4
REDEMPTION OF LOAN NOTES

 
4.1
The Company shall repay to the Noteholder the principal amount together with
interest on the Loan Notes at the Interest Rate on the Repayment Date provided
always that repayment shall not be required if the Loan Notes are converted in
accordance with Schedule 3 hereto.

 
4.2
All Loan Notes redeemed by the Company pursuant to the terms of this Instrument
will be cancelled and will not be available for reissue.

 
4.3
In the event that any income or other tax is deducted from a payment, the
Company will issue to the Noteholder as soon as reasonably practicable a
certificate of deduction of tax in respect of the tax deducted or withheld.

 
5
VOLUNTARY EARLY REPAYMENT

 
5.1
The Company may at any time, by giving the Noteholders not less than one month's
written notice, repay all or a portion of the Loan Notes (such portion being the
amount of £100,000 or integral multiples thereof) and immediately upon the
expiration of such notice the Company shall repay the amount to the Noteholders
specified in such notice (Specified Amount).

 
5.2
The Company shall also pay to the Noteholders all interest accrued due on the
Specified Amount to the date of repayment of the Specified Amount.

 
5.3
Any payment in reduction in the amount of the Loan Notes under clause 5.1 shall
be made pro rata to all Noteholders in proportion to the outstanding amounts of
the Loan Notes held by each of them.

 
6
CHANGE OF CONTROL


 
 

--------------------------------------------------------------------------------

 

 
6.1
The Company shall immediately notify the Noteholders in writing of a Change of
Control Event (the “Notification”) and shall promptly disclose to the Noteholder
all reasonably requested information in relation thereto.  Within 60 days of
receipt of the Notification, each of the Noteholders shall be entitled by giving
notice in writing to the Company to demand immediate repayment of the Aggregate
Principal Amount of Loan Notes held by the Noteholder.

 
7
DEFAULT EVENTS

 
7.1
Without prejudice to Clauses 4 and 5 each Noteholder shall be entitled to
require that all outstanding Loan Notes held by him are immediately repayable at
par (with all accrued and/or capitalised interest) on the happening of any of
the following events (each a “Default Event”):

 
 
(a)
the Company fails to repay any of the Loan Notes within 5 Business Days of the
due date for redemption or payment thereof; or

 
 
(b)
if an order is made or an effective resolution passed for winding-up of the
Company  (otherwise than for the purposes of or in the course of a solvent
re-organisation, reconstruction or amalgamation previously approved by the
Noteholder); or

 
 
(c)
if an encumbrancer has taken possession of or if a receiver, administrative
receiver, liquidator, judicial factor or other similar officer is appointed to
take possession of the whole or any material part of the property or undertaking
of the Company and in any such case is not discharged, withdrawn or removed
within 14 days of possession being taken or an appointment being made (excluding
any period during which the possession or appointment is being contested in good
faith); or

 
 
(d)
any administration order or any administration application has been made in
respect of the Company; or

 
 
(e)
if the Company (otherwise than in the course of a reorganisation, reconstruction
or amalgamation with another company in terms previously approved by the
Noteholder) ceases or threatens to cease to carry on its business or a
substantial part of its business; or

 
 
(f)
the Company is deemed to be unable to pay its debts as they fall due or is
unable to pay its debts pursuant to or for the purposes of any applicable law;
or

 
 
(g)
if a material default or breach is made by the Company in the performance or
observance of any covenant or provisions (other than any covenant for the
payment of the nominal amount on the Loan Notes) binding on it under the Loan
Notes which has a material adverse effect on the Company (to be determined by
the Noteholder acting reasonably and in good faith ) and, in the case of any
default or breach which is capable of remedy, the Company fails to remedy the
breach within the period of 10 days after receipt of a written request by the
Noteholder; or


 
 

--------------------------------------------------------------------------------

 

 
 
(h)
if the security constituted by any mortgage, charge or other security document
of the Company becomes enforceable as a result of an event of default (other
than an event of default arising out of a liability being contested in good
faith) and the security holder takes steps to enforce the security;

 
 
(i)
if any warranty given by the Company pursuant to this Instrument proves to have
been incorrect in any material respect; or

 
 
(j)
there is a material breach of the terms of this Instrument.

 
The Company will immediately give notice to the Noteholder of the happening of
any Default Event upon becoming aware of the same.
 
8
TRANSFER

 
The Loan Notes shall be freely transferable (in multiples of not less than
£1,000) in accordance with the terms set out in Schedule 2.
 
9
CERTIFICATES

 
9.1
The Certificates will be in the form or substantially in the form set out in
Schedule 1.

 
9.2
Every sole Noteholder is entitled without charge to receive one Certificate for
the Loan Notes held by that Noteholder.

 
9.3
Joint Noteholders are entitled to only one Certificate in respect of the Loan
Notes held jointly by them.  Such Certificate will be delivered to the joint
holder whose name stands first in the Register in respect of the joint holding
or to another person as the joint holders direct in writing.

 
9.4
The Company is not bound to register more than 4 persons as joint holders of any
Loan Notes.

 
9.5
Where part of a holding of Loan Notes has been transferred or redeemed the
Company will issue, free of charge to the relevant Noteholder, a fresh
Certificate for the balance of the Loan Notes retained by that Noteholder.

 
9.6
The Company will recognise the registered holder of any Loan Notes as the
absolute owner of the Loan Notes.  The Company is not bound to take notice or
see to the execution of any trust whether express, implied or constructive to
which any Loan Notes may be subject.

 
9.7
The receipt of the registered holder for the time being of any Loan Notes or in
the case of joint registered holders the receipt of any of them for any other
monies payable in respect of the Loan Note is a good discharge to the Company,
despite any notice it may have, whether express or otherwise, of the right,
title, interest or claim of any other person to or in such Loan Notes or monies.

 
9.8
Every Noteholder, any of whose Loan Notes is due to be redeemed under any of the
provisions of this Instrument, shall, not later than the due date for such
redemption, deliver up to the Company (at its Registered Office) the
Certificate(s) for the Loan


 
 

--------------------------------------------------------------------------------

 

 
 
Notes which are due to be redeemed (or an indemnity in lieu thereof in a form
acceptable to the Company where such Certificate(s) is lost, defaced or
destroyed), in order that the same may be cancelled and, upon such delivery, the
Company shall pay the relevant redemption amount to the Noteholder. If any
Certificate so delivered includes any Loan Notes which are not to be redeemed at
the time at which it is so delivered, the Company shall issue to the Noteholder,
without charge, a new Certificate for the balance of such Loan Notes.

 
9.9
If any Noteholder, any of whose Loan Notes are liable to be redeemed under any
of the provisions of this Instrument, shall fail or refuse to deliver up the
Certificate(s) for such Loan Notes (or an indemnity in lieu thereof acceptable
to the Company where such Certificate(s) is lost, defaced or destroyed) at the
time and place fixed for the redemption of such Loan Notes, then the Company
shall set aside the relevant amount due to that Noteholder, pay it into a
separate interest-bearing bank account which shall be held by the Company in
trust for such Noteholder (but without interest (save as may accrue in such
account)) and such setting aside shall be deemed, for all purposes of these
conditions, to be a payment to such Noteholder and the Company shall thereby be
discharged from all obligations in connection with such Loan Notes.

 
9.10
If the Company shall place such amount on deposit at a bank, the Company shall
not be responsible for the safe custody of such amount or for any interest
accruing on such amount in such account.

 
10
REGISTER OF THE LOAN NOTES

 
10.1
The Company will at all times keep at its Registered Office, or at such other
place as the Company may have appointed for the purpose, a register showing:

 
 
(a)
the nominal amount of the Loan Notes held by every Noteholder;

 
 
(b)
the serial number of each Loan Note issued;

 
 
(c)
the date of issue and all subsequent transfers and changes of ownership; and

 
 
(d)
the names and addresses of the Noteholders.

 
10.2
Any Noteholder may at all reasonable times during office hours inspect the
Register and take copies of or extracts from the Register.

 
10.3
The Register may be closed by the Company for such periods and at such times as
it thinks fit but not more than 30 days in any calendar year.

 
10.4
Any change of name or address on the part of any Noteholder will be notified to
the Company and the Register will be altered accordingly.

 
11
WARRANTIES AND UNDERTAKINGS

 
11.1
The Company undertakes to the Noteholder that:

 
 
(a)
it will perform and observe the obligations imposed on it by this Instrument;


 
 

--------------------------------------------------------------------------------

 

 
 
(b)
it will comply with the provisions of the Certificates and the provisions set
out in Schedules 2 and 3;

 
 
(c)
the Loan Notes are held subject to and with the benefit of the terms and
conditions set out in this Instrument and are binding on the Company and the
Noteholder and all persons claiming through or under them.

 
11.2
The Company warrants to the Noteholder as follows:

 
 
(a)
it is duly incorporated and validly existing under the laws of England;

 
 
(b)
it has the power and authority to enter into this Instrument and to issue the
Loan Notes and to exercise its rights and perform its obligations under this
Instrument and the Loan Notes;

 
 
(c)
it has taken all necessary corporate, shareholder and other action to authorise
the execution, delivery and performance of this Instrument and the Loan Notes;

 
 
(d)
the obligations expressed to be assumed by it in this Instrument and the Loan
Notes are, in each case, legal and valid obligations, binding on it in
accordance with the terms of this Instrument and the Loan Notes;

 
 
(e)
that so far as the Company is aware, all consents, licences, approvals,
authorisations, filings and registrations required in connection with the entry
into, and performance of, this Instrument and the Loan Notes by it have been
obtained and are in full force and effect;

 
 
(f)
the Company is not insolvent and no order has been made, petitioned or presented
or resolution proposed for the appointment of a liquidator, administrator,
receiver or similar officer over or in respect of the Company or any of its
assets; and

 
 
(g)
the Company has been duly incorporated and is validly subsisting and in good
standing under the laws of England and Wales.

 
11.3
The Company acknowledges that the Noteholder is subscribing for the Loan Notes
in reliance on each of the Warranties but not on the basis of any other
information.

 
11.4
The Company agrees to notify the Noteholders as soon as reasonably practicable
after it becomes aware of any material breach of any of the Warranties after the
date of this Instrument.

 
11.5
While any of the Loan Notes remain outstanding, the Company undertakes that it
will and will procure that all Group Companies will:

 
 
(a)
not make a declaration or distribution of any dividend or distribute any capital
or profits to shareholders without offering to the Noteholders the right to
repayment of the Aggregate Principal Amount;


 
 

--------------------------------------------------------------------------------

 

 
 
(b)
save as required to comply with any change to legislation, amend, repeal,
supplement or otherwise change its memorandum and articles in any manner  or

 
 
(c)
not sell, transfer, lease, assign or otherwise dispose of a material part of the
undertaking, property, assets of the Company or of any Group Company, or
contract to do so otherwise than in the ordinary course of business.

 
11.6
No application has been, or is intended to be, made to any listing authority,
stock exchange or other market for the Loan Notes to be listed or otherwise
traded.

 
12
MEETINGS

 
Meetings of Noteholders will be conducted in accordance with the provisions of
Schedule 4.
 
13
NO SET-OFF

 
Payments under this Instrument will be paid by the Company to the Noteholders
without regard to any set-off, cross-claim or equities between the Company and
the Noteholders.
 
14
AMENDMENT OF INSTRUMENT

 
This Instrument may only be amended with the written consent of the Company and
the prior approval of the Noteholders given by an extraordinary resolution of
the Noteholders.
 
15
COSTS AND EXPENSES

 
The Company shall reimburse the Noteholders in respect of all reasonable
expenses, including, without limitation, legal fees (and any value added or
similar tax thereon) properly incurred by the Noteholders in connection with any
actual or proposed amendment or extension of, or any waiver or consent under, or
the enforcement or preservation of any of their respective rights under this
Instrument, or any of the documents referred to herein.
 
16
THIRD PARTY RIGHTS

 
No person other than a Noteholder shall have any right under The Contract
(Rights of Third Parties) Act 1999 to enforce any term of this Instrument.
 
17
GOVERNING LAW AND JURISDICTION

 
17.1
Governing Law

 
This Instrument is governed by the law of England and Wales.
 
17.2
Jurisdiction


 
 

--------------------------------------------------------------------------------

 

 
 
The Company irrevocably submits to the exclusive jurisdiction of the courts of
England and Wales as regards any claim, dispute or matter arising out of or in
connection with this Instrument.

 


EXECUTED and DELIVERED as a deed poll on the day and year first set out above.

 
 

--------------------------------------------------------------------------------

 

 


 
SCHEDULE 1
 
LOAN NOTE CERTIFICATE
 
No. of Certificate
.......................                                                                                        Amount
of Loan Notes £…………………
 
Trilliant Exploration Corp
 
(the “Company")
 
(Registered in Nevada)
 
£1,500,000 Loan Notes 2009
 
(the “Notes”)
 
This Loan Note is issued under the authority of the Memorandum and Articles of
Association of the Company and pursuant to a Resolution of the Board of
Directors of the Company passed on ● and a Loan Note Instrument dated ●  (the
“Instrument”).
 
 
Name and Address(es) of Noteholder: ●

 
Amount of Loan Notes:  £ ●
 
Registration Date: ●
 
THIS IS TO CERTIFY THAT the above Noteholder is the registered holder of the
amount shown above of Notes constituted by the Instrument. The Notes are issued
subject to and with the benefit of the provisions contained in the Instrument.
 
EXECUTED as a DEED                      )
 
for and on behalf
of                            )                                       Director
 
Trilliant Exploration Corp                )
 
by:                                                         
)                              Director/Secretary
 
NOTES
 
No transfer or conversion of the whole or any part of the Loan Notes represented
by this Certificate can be registered or a new Certificate issued unless
accompanied by this Certificate or a certificate of indemnity in a form approved
by the Directors of the Company.
 
Transfers of Loan Notes should be lodged for registration with the Company at
the Company’s Registered Office.

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 2
 
PROVISIONS AS TO REGISTRATION, TRANSFER AND OTHER MATTERS
 
1.
The Company will recognise the registered holder of any Loan Notes as the
absolute owner of the Loan Notes.  The Company is not bound to take notice or
see to the execution of any trust whether express, implied or constructive to
which any Loan Notes may be subject.

 
2.
The receipt of the registered holder for the time being of any Loan Notes or in
the case of joint registered holders the receipt of any of them for the interest
accruing on or for any other monies payable in respect of the Loan Note is a
good discharge to the Company, despite any notice it may have whether express or
otherwise of the right, title, interest or claim of any other person to or in
such Loan Notes, interest or monies.

 
3.
The Loan Notes are transferable by written instrument in any usual or common
form (or in such other form as the Directors may approve).  Subject to
compliance with the terms of the Loan Notes, the Directors are bound to approve
and arrange registration of a transfer of Loan Notes pursuant to this paragraph
3.

 
4.
Every instrument of transfer accompanied by the Certificate for the Loan Notes
to be transferred must be left for registration with the Company at its
Registered Office and every transfer will be processed in a manner approved by
the Directors.

 
5.
The transferor must sign every instrument of transfer.  The transferor is deemed
to remain the owner of the Loan Notes to be transferred until the name of the
transferee is entered in the Register.

 
6.
No fee may be charged for the registration of any transfer or for the
registration of any other document relating to or affecting the title to any
Loan Notes.

 
7.
Any person who becomes entitled to any of the Loan Notes as a result of the
death or bankruptcy of any Noteholder, or of any other event giving rise to the
transmission of such Loan Notes by operation of law may, upon producing such
evidence that he sustains the character in respect of which he proposes to act
under this condition or of his title as the Directors shall think sufficient be
registered himself as the holder of such Loan Notes or, subject to the preceding
conditions as to transfer, may transfer such Loan Notes.  The Company may retain
any payments paid upon any such Loan Notes which any person under this provision
is entitled to transfer until such person is registered or has duly transferred
the Loan Notes.

 
8.
Any nominal amount, interest or other monies payable in respect of the Loan
Notes may be paid by cheque or warrant sent through the post at the risk of the
holder to:

 
 
(a)
the registered address of the holder; or

 
 
(b)
in the case of joint registered holders, to the registered address of the first
joint registered holder named on the Register; or


 
 

--------------------------------------------------------------------------------

 

 
 
(c)
to such person and to such address as the registered holder or the joint
registered holders may direct in writing.

 
9.
Every such cheque or warrant must be made payable to the person to whom it is
sent and payment of the cheque or warrant by the bank upon which it is drawn is
a satisfaction of the monies being paid.

 
10.
If any Certificate is defaced, lost or destroyed it may be replaced on such
terms (if any) as to evidence and indemnity as the Directors reasonably
require.  In the case of defacement the defaced Loan Note must be surrendered
before the new Certificate is issued.

 
11.
Any notice or other communication to be given under this Instrument must be in
writing and will be served by delivering it personally or sending it by pre-paid
recorded delivery or registered post or by facsimile to the address and for the
attention of the relevant party as notified by that party.  Any notice will be
deemed to have been received:

 
 
(a)
if delivered personally, at the time of delivery;

 
 
(b)
in the case of pre-paid recorded delivery or registered post, 48 hours from the
date of posting;

 
 
(c)
in the case of registered airmail within 3 Business Days of the date of posting;
and

 
 
(d)
in the case of fax, at the time of transmission.

 
If deemed receipt occurs before 9 am on a Business Day the notice is deemed to
have been received at 9 am on that day and if deemed receipt occurs after 5 pm
on a Business Day, the notice is deemed to have been received at 9 am on the
next Business Day. The addresses and facsimile numbers of the parties for the
purposes of the Instrument are in the case of the Noteholders as set out in the
Register from time to time or such other address or facsimile number as may be
notified in writing by the Company to the Noteholders from time to time.

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 3
 
CONVERSION
 
1.
Conversion of the Loan Notes pursuant to this Schedule 3 shall take place at the
sole discretion of individual Noteholders giving Notice of Conversion to the
Company. For the avoidance of doubt, in the event that Notice of Conversion is
not delivered in respect of any Loan Notes issued pursuant to this Instrument
the provisions of this Schedule 3 shall not be applicable and all of the
outstanding Loan Notes shall remain outstanding and repayable or redeemable by
the Company in accordance with the terms of this Instrument.

 
2.
All outstanding and fully paid Loan Notes shall convert on receipt of Notice of
Conversion into fully paid Shares of the class set out below at the Conversion
Price, (subject to any Adjustment Event), and otherwise in accordance with the
terms of this Schedule 3 within 5 Business Days of the date of Receipt of Notice
of Conversion by the Company.

 
3.
Conversion of the Loan Notes shall be effected by the Company redeeming the
relevant Loan Notes on the Conversion Date. Each Noteholder whose Loan Notes are
being converted shall be deemed to irrevocably authorise and instruct the
Company to apply the redemption moneys payable to that Noteholder in subscribing
for Shares at the Conversion Price on conversion of the Loan Notes.

 
4.
Shares arising on conversion of the Loan Notes shall be issued and allotted by
the Company on the Conversion Date and the certificates for such Shares shall be
despatched to the persons entitled to them at their own risk.

 
5.
The Shares arising on conversion of the Loan Notes shall be credited as fully
paid and rank pari passu with Shares of the same class in issue on the
Conversion Date and shall carry the right to receive all dividends and other
distributions declared after the Conversion Date.

 
6.
The entitlement of each Noteholder to a fraction of a Share shall be rounded to
the nearest whole number of Shares which result from the conversion of the Loan
Notes.

 
7.
The Company undertakes that, while the Loan Notes remain in issue, it shall
(pending either the payment of any redemption moneys in respect of the Loan
Notes or the issue of the Shares on conversion, each in accordance with the
provisions of this Instrument):

 
 
(a)
notify each Noteholder in writing as soon as reasonably practicable after the
relevant board or general meeting of shareholders (whichever is the earliest)
has resolved to implement an Adjustment Event specifying the prospective date of
the Adjustment Event and the proposed terms of it; and

 
 
(b)
maintain sufficient authorised but unissued equity share capital in the Company
to satisfy in full, without the need for the passing of any further resolutions
of its shareholders, the rights of conversion to be attached to the Loan Notes;


 
 

--------------------------------------------------------------------------------

 

 
 
8.
Following an Adjustment Event, the professional advisors or auditors of the
Company for the time being shall certify to the Company in writing the
adjustments to the number and nominal value of the Shares to be converted which
they consider to be necessary so that, after such adjustment and on conversion,
the Noteholders shall be entitled to receive the same percentage of the issued
share capital of the Company carrying the same proportion of votes exercisable
at a general meeting of shareholders and the same entitlement to participate in
distributions of the Company, in each case as nearly as practicable, as would
have been the case had no Adjustment Event occurred (and making such reduction
or increase as is necessary to the premium arising on the issue and allotment of
the Shares on conversion of the Loan Notes). The Company shall then notify the
Noteholders in writing of the necessary adjustment as determined by the
professional advisors or auditors.


 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 4
 
PROVISIONS FOR MEETINGS OF THE NOTEHOLDERS
 
1.
The Company may at any time, and will upon a written request signed by the
registered holders of not less than 10% in nominal value of the Loan Notes for
the time being outstanding, convene a meeting of the Noteholders by giving at
least 14, and not more than 21, days notice and specifying the place, day and
hour of the meeting.  Any such notice will specify the general nature of the
business to be transacted at the meeting convened but, except in the case of a
resolution to be proposed as an Extraordinary Resolution, it is not necessary to
specify the terms of any resolutions to be proposed.  The non-receipt of notice
or the accidental omission to give notice to any Noteholder does not invalidate
any resolution passed at any such meeting.

 
2.
In the case of a meeting convened by the Company, a Noteholder nominated by the
Company is entitled to take the chair at every such meeting and, in the case of
a meeting convened by the Noteholders, the Noteholders present will choose one
of their number to be Chairman.  The Directors and officers of the Company and
any other person authorised in that behalf by the Directors may attend any such
meeting and speak but not vote.

 
3.
At any such meeting convened, at least 2 persons holding or representing by
proxy greater than 50% in nominal amount of the Loan Notes for the time being
outstanding shall form a quorum.  No business (other than the choosing of a
Chairman) may be transacted at any meeting unless the requisite quorum is
present at the commencement of business.

 
4.
If within 15 minutes from the time appointed for any meeting of the Noteholders
a quorum is not present the meeting, if convened upon the requisition of the
Noteholders, will be dissolved.  In any other case it will stand adjourned to
such day and time (being not less than 14 days or more than 21 days later) and
to such place as may be appointed by the Chairman.  At such adjourned meeting at
least 2 persons holding or representing by proxy greater than 50% in nominal
amount of the Loan Notes for the time being outstanding shall form a quorum
provided that at least 7 days notice was given of such adjourned meeting.

 
5.
Every question submitted to a meeting of Noteholders is decided in the first
instance on a show of hands.

 
6.
At any meeting of Noteholders (unless a poll is demanded by the Chairman or by
one or more Noteholders present in person or by proxy and holding or
representing in the aggregate not less than 5% in nominal amount of the Loan
Notes then outstanding) a declaration by the Chairman that a resolution has been
carried, or carried by a particular majority, is conclusive evidence of the
fact.

 
7.
If at any meeting a poll is demanded it will be taken in such manner and either
at once or after such adjournment as the Chairman directs and the result of such
poll is deemed to be the resolution of the meeting at which the poll was
demanded.


 
 

--------------------------------------------------------------------------------

 

 
8.
Any poll demanded at any meeting on the election of a Chairman or on any
question of adjournment must be taken at the meeting without adjournment.

 
9.
The registered holders of any of the Loan Notes or in the case of joint holders
any of them are entitled to vote in respect of such Loan Notes either in person
or by proxy and in the latter case as if such joint holder were solely entitled
to such Loan Notes.  If more than one joint holder is present at any meeting
either personally or by proxy the vote of the senior who tenders a vote
(seniority being determined by the order in which the joint holders are named in
the Register) will be accepted to the exclusion of the votes of the other joint
holders.

 
10.
Every instrument appointing a proxy must be:

 
 
(a)
in writing signed by the appointer or their attorney or in the case of a
corporation by a director, secretary or authorised representative of the
corporation; and

 
 
(b)
in any usual or common form or in such other form as the Directors approve.

 
11.
Such instrument of proxy, unless the contrary is stated, is valid as well for an
adjournment of the meeting as for the meeting to which it relates and need not
be witnessed.  A proxy need not be a Noteholder.

 
12.
The instrument appointing a proxy and the power of attorney or other authority
(if any) under which it is signed (or a certified copy of such power of attorney
or authority) must be deposited at the Registered Office of the Company at least
48 hours before the time appointed for holding the meeting or adjourned meeting
at which the person named in the instrument proposes to vote, in default of
which the instrument of proxy is invalid.  A vote given in accordance with the
terms of an instrument appointing a proxy is valid despite the death or insanity
of the principal or revocation of the instrument of proxy or of the authority
under which the instrument of proxy is given or transfer of the Loan Notes in
respect of which it is given unless previous written notice of such death,
insanity, revocation or transfer has been received at the Registered Office.

 
13.
On a show of hands every Noteholder who (being an individual) is present in
person or (being a corporation) is present by a representative has one vote and
on a poll every Noteholder present in person or by a representative or by proxy
has one vote for every £1.00 nominal amount of the Loan Notes (rounded down to
the nearest Pound Sterling) of which they are the holder.

 
14.
A meeting of the Noteholders may by Extraordinary Resolution and with the
consent of the Company sanction any modification or compromise in any respect
of:

 
 
(a)
the provisions of the Instrument; or

 
 
(b)
the rights of the Noteholders as Noteholders against the Company, whether such
rights arise under the Instrument or otherwise; or

 
 
(c)
postponing or advancing the time for the payment of the nominal moneys or
interest payable in respect of the Loan Notes; or


 
 

--------------------------------------------------------------------------------

 

 
 
(d)
reducing the rate of interest or for the capitalisation of interest; or

 
 
(e)
the exchange of Loan Notes for other securities of the Company or any other
company formed or to be formed; and

 
 
(f)
may assent to any modification proposed by the Company to the provisions
contained in the Instrument.

 
15.
An Extraordinary Resolution is binding upon all the Noteholders whether present
or not present at such meeting and each of the Noteholders is bound to give
effect to any such Extraordinary Resolution.  The passing of any such resolution
is conclusive evidence that the circumstances justify the passing of such
resolution.

 
16.
The expression "Extraordinary Resolution" means a resolution passed:

 
 
(a)
at a meeting of the Noteholders convened and held in accordance with these
provisions; and

 
 
(b)
by a majority consisting of not less than 75% of the persons present and
entitled to vote, voting upon a show of hands, or if a poll is demanded then by
a majority consisting of not less than 75% of the votes given on such poll.

 
17.
A written resolution signed by the holders of 90% in nominal amount of the Loan
Notes for the time being outstanding who are entitled to receive notice of
meetings in accordance with these provisions is valid and effective as an
Extraordinary Resolution. Such written resolution may be contained in one
document or in counterparts.

 
18.
Any Noteholder or their proxy or representative may validly participate in a
meeting of the Noteholders by conference telephone or other form of
communication equipment if all persons participating in the meeting are able to
hear and speak to each other throughout the meeting.  A person so participating
is deemed to be present in person at the meeting and is counted in the quorum
and is entitled to vote.  Such a meeting is deemed to take place where the
largest group of those participating is assembled or, if there is no group which
is larger than any other group, where the chairman of the meeting is.

 
19.
Minutes of all resolutions and proceedings at every meeting will be made and
entered in books provided by the Company. Any such Minutes purporting to be
signed by the Chairman of the meeting at which such resolutions were passed or
proceedings held or by the Chairman of the next succeeding meeting of the
Noteholders is conclusive evidence of the matters contained in such minutes
until the contrary is proved. Every such meeting in respect of the proceedings
of which Minutes have been signed is deemed to have been duly convened and held
and all resolutions passed at such Meeting to have been duly passed.


 
 

--------------------------------------------------------------------------------

 



 
EXECUTED and DELIVERED as a deed on the date first above written.
 
for and on behalf of                         )
 
Trilliant Exploration Corp             )
 
By:                                                      )
 


 
/s/ William R. Lieberman,  Director
 

--------------------------------------------------------------------------------
